DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on February 23, 2021.  Claims 1-5 and 7-16 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claim 6 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn.
New grounds of rejections are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “wherein the faeces-sensitive material reacts to the presence of a protease” in lines 1-2, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses the working embodiment that the organic faeces-sensitive material layer 1030 can include a material selected to react to the presence of the lipase enzymes that are present in faecal matter and may include a lipid ([0058] lines 6-9), but not disclose to react to the presence of the protease.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieckowska (A. Wieckowska, Structuring of supported hybrid phospholipid bilayers on electrodes with phospholipase A2, Phys. Chem. Chem. Phys., 2011, 13, page 9716-24).

a conductive element (Fig. 5: gold substrate, which is deemed to be a conductive element) and a material (Fig. 5: dodecanethiol/DPPC layer; page 9717, Col. 1, para. 2, lines 3-4: selected hybrid bilayers assembled at gold electrodes) insulating, at least in part the conductive element (Fig. 5: showing the hybrid dodecanethiol/DPPC bilayers covering and insulating partially the gold electrode), wherein the material is a lipid (page 9717, Col. 1, para. 2, lines 6-9: the hybrid layer was prepared by depositing lipid films on gold electrodes modified by self-assembled dodecanethiol monolayers; thus the hybrid dodecanethiol/DPPC bilayers is deemed to be a lipid).

The preamble of “faecal detection” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Wieckowska is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

The designation of the “faeces-sensitive” material is deemed to be inherent property of the material of lipid.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).  Here, the hybrid dodecanethiol/DPPC bilayers disclosed in Wieckowska is a lipid and would possess the property of being faeces-sensitive.  Thus, it would necessarily result in the sensor exhibiting an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Wieckowska teaches all the structural components of the claimed sensor, it would be capable of exhibiting an electrical property that changes following a reaction with the constituent of faecal matter.

Regarding claim 2, Wieckowska teaches the faeces-sensitive material breaks down (page 9717, Col. 1, para. 3, line 1: defects formed in the lipid layer).
The designation “due to the presence of the constituent of faecal matter” is deemed to be inherent property of the faeces-sensitive material.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 

Regarding claim 3, Wieckowska teaches the reaction of the material exposes the conductive element (page 9717, Col. 1, para. 3, line 1: defects formed in the lipid layer provide pathways; thus exposing the gold electrode).
The designation of the “faeces-sensitive” is deemed to be inherent property of the material of lipid.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).  
The designation “to a constituent of faecal matter or other matter” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claims 4-5, the limitations “wherein in the faeces-sensitive material reacts to the presence of a lipase” (claim 4) and “wherein the faeces-sensitive material prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).  Here, the hybrid dodecanethiol/DPPC bilayers disclosed in Wieckowska is a lipid and would possess the property being capable of reacting to the presence of a lipase or a protease.
Claim(s) 1, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballot (C. Ballot, Lipase assay in duodenal juice using a conductometric method, Clinica Chimica Acta, 1984, page 109-14), supported by Conductometry (Conductometry, Chapter 2 of Instrumental analysis, 2021, page 36-48) and Wang (Y. Wang, Properties of a Triacetin Molecule under an External Electric Field, IEEE, 2016, page 1-4) as evidence.
Regarding claims 1 and 7, Ballot teaches a conductometric method for enzyme activity measurements to lipase assay ([Summary] lines 4-5) using a sensor (page 110, last line: thermostatted conductometric cell) including:
a conductive element (as evidenced by Conductometry, in the Figure on page 41, cells used in conductometric measurements are comprised of a cell, a pair of electrodes, an electrolyte in the cell and the circuitry for conductance measurement; thus the pair of electrodes in the cell being deemed to be a conductive element) and
a material (page 111, para. 2, line 2: triacetin solution) insulating, at least in part, the conductive element, wherein the material is a lipid (as evidenced by Wang, Triacetin 
wherein the sensor exhibits an electrical property changes (page 111, para. 2, line 2: the conductance; line 5: the resulting conductance change).
AND
wherein the faeces-sensitive material is comprised of a material that includes a triglyceride (triacetin is triglyceride, as evidenced by the document entitled “Triacetin”).

The preamble of “faecal detection” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Ballot is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

The designation of the “faeces-sensitive” material is deemed to be inherent property of the material of lipid.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Ballot teaches all the structural components of the claimed sensor, it would be capable of exhibiting an electrical property that changes following a reaction with the constituent of faecal matter.

Regarding claim 9, Ballot teaches the conductive element includes electrodes (page 110, last line: thermostatted conductometric cell; as evidenced by Conductometry, in the Figure on page 41, cells used in conductometric measurements are comprised of a cell, a pair of electrodes, an electrolyte in the cell and the circuitry for conductance measurement; thus the pair of electrodes in the cell being deemed to be a conductive element) that are electrically insulated, at least in part, from each other (as evidenced by Wang, Triacetin has the full structure of triacylglycerol molecules which account for more than 95% in natural esters insulating oil (Wang, page 1, Col. 2, para. 1, lines 1-2, 4-6) as alternative liquid dielectrics (Wang, page 1, Col. 1, para. 2, lines 1-
The designation of the “faeces-sensitive” material is deemed to be inherent property of the material of lipid.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).  Here, the triacetin disclosed in Ballot is a triglyceride and would possess the property of being faeces-sensitive.  Thus, it would necessarily result in the sensor exhibiting an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter.

Regarding claim 11, Ballot teaches the reaction allows ingress of other matter between the electrodes (page 111, para. 4, line 2: triacetin hydrolysis by duodenal juice).  Thus, the limitation “ingress of faecal matter between the electrodes” would be necessarily resulted in when the sensor is used as a faecal sensor.

Regarding claim 15, Ballot teaches the conductive element includes electrodes (page 110, last line: thermostatted conductometric cell; for conductometric measurements there must be a pair of electrodes in the cell which is deemed to be a conductive element) insulated, at least in part, by a dielectric (page 111, para. 2, line 2: triacetin solution) from the lipid (as evidenced by Wang, Triacetin has the full structure 
The designation of the “faeces-sensitive” material is deemed to be inherent property of the material of lipid.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).  Here, the triacetin disclosed in Ballot is a triglyceride and would possess the property of being faeces-sensitive.  Thus, it would necessarily result in the sensor exhibiting an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballot, supported by Conductometry for claim 10.
Regarding claim 8, Ballot discloses all limitations of claim 1 as applied to claim 1.  Ballot does not explicitly disclose the faeces-sensitive material is comprised of a material that includes tristearin (glyceryl tristearate, 1,3- di(octadecanoyloxy)propan-2-yl octadecanoate) or includes a combination of tristearin and stearic acid.
However, Ballot teaches thermostatted conductometric cell (page 110, last line) for enzyme activity measurements to lipase assay by a conductometric method ([Summary] lines 4-5), including a temperature-regulated cell was filled with triacetin solution (page 111, para. 2, line 2).  Here, triacetin is a triglyceride obtained by acetylation of the three hydroxyl groups of glycerol, as evidenced by the document entitled “triacetin.”  The claimed tristearin is a triglyceride that is glycerol in which all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballot by tristearin that has a very close structural similarity to triglyceride because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. MPEP 2144.09(I).

Regarding claim 10, Ballot discloses all limitations of claim 9 as applied to claim 9.  Ballot does not explicitly disclose wherein the electrical property that changes following the reaction of the faeces-sensitive material is an electrical resistance between the electrodes.
However, Ballot teaches conductometric measurement (page 110, last line) for the conductance to be recorded (page 111, para. 2, line 2).  After the duodenal juice was added, the resulting conductance change (page 111, para. 2, lines 2-5).  Conductance is the opposite of resistance, the measure of how easy it is for electric current to flow through something.  As evidenced by Conductometry, the conductance of the solution is a reciprocal of its resistance and has the units of ohm-1. That is G = 1/R (page 36, para. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballot by measuring electrical resistance between the electrodes instead of conductance because simple substitution prima facie obvious. MPEP 2141(III)(B).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballot in view of Elder (U.S. Patent Pub. 2015/0144505).
Regarding claim 12, Ballot discloses all limitations of claim 1 as applied to claim 1.  Ballot does not explicitly disclose the conductive element is comprised of another faeces-sensitive material that reacts to the presence of another constituent of faecal matter.
However, Elder teaches an analytical test strip 150 (Fig. 2; [0031] lines 1-2), including two sample cells 141, 142 (Fig. 2; [0032] line 8).  Each of the sample cells 141, 142 includes a respective reagent 255, which can have different chemistries ([0032] lines 9-12).  Thus, Elder teaches the conductive element is comprised of another material that reacts to the presence of another constituent ([0032] lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballot by incorporating the second sample cell with different chemistries as taught by Elder because two sample cells different chemistries would be used to detect different analyte.

Regarding claims 13-14, Ballot and Elder disclose all limitations of claim 12 as applied to claim 12.  Ballot does not explicitly disclose the conductive element comprises material that is selected to react to the presence of sulfur-containing compounds including any one or more of methanethiol, dimethyl disulfide, dimethyl 
However, Elder teaches the electrodes can include conductive material formed from silver ([0041] lines 3-5), which is the same material as disclosed in the instant application (Specification, [0011] lines 7-8), thus having the same property of reacting to the presence of sulfur-containing compound (Specification, [0011] line 8) including methanethiol, dimethyl disulfide, dimethyl trisulfide and hydrogen sulfide H2S ([0003] lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballot by utilizing silver as the conductive element (i.e., electrodes) as taught by Elder.  The suggestion for doing so would have been that silver is a suitable material for being electrodes, e.g., for detecting sulfur-containing compounds, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballot in view of Curran (U.S. Patent Pub. 2014/0296808).
Regarding claim 16, Ballot discloses all limitations of claim 1 as applied to claim 1.  Ballot does not explicitly disclose the sensor includes a resonant circuit that is adapted to resonate at a characteristic frequency in response to an interrogating signal from an external interrogating device whereby the resonance characteristic of the resonant circuit is indicative of the electrical property, which changes in the presence of faecal matter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified sensor of Ballot used for faecal detection by incorporating a resonance circuit into as taught by Curran because use of resonance circuits to detect wetness employs AC or pulsatile excitation and therefor avoids safety issues associated with use of DC excitation in medical and human-use devices ([0082] lines 1-4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795